PER CURIAM.
Granted in part. That part of the decision of the court of appeal requiring a “contradictory motion” tried with the parish and state as precedent for an order to provide funds for initial investigations or additional experts or further investigations is qualified to give the trial court discretion to consider such matters ex parte upon request by the defense for good cause shown. Otherwise, the writ is denied.
CALOGERO, C.J., and DENNIS, J., vote to grant the application and docket for argument.
HALL, J., not on panel.